Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01036-NYW

AMERICAN CIVIL LIBERTIES UNION OF COLORADO,

       Plaintiff,

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

       Defendant.


                                            ANSWER


       Defendant United States Immigration and Customs Enforcement respectfully submits the

following Answer to Plaintiff’s Complaint, ECF No. 1. Defendant reserves the right to amend,

alter, and supplement this Answer as additional facts and circumstances become known to it

throughout the course of litigation, pursuant to Fed. R. Civ. P. 15.

       Each allegation that is not specifically admitted is denied.

                                        INTRODUCTION

       1.      Defendant admits that Plaintiff has filed suit under the Freedom of Information

Act (“FOIA”) in connection with a FOIA request submitted by Plaintiff. A response to the

characterizations of this case and Defendant’s response to Plaintiff’s FOIA request contained in

this paragraph is not required. To the extent a response is required, the remaining allegations in

this paragraph are denied.

       2.      Defendant admits that Plaintiff submitted a FOIA request pertaining to records

relating to Mr. Samimi’s death. Defendant also admits that Mr. Samimi last entered the United


                                                 1
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 2 of 9




States in 1976, that Mr. Samimi entered Defendant’s custody on November 17, 2017, and that he

died on December 2, 2017.

       3.      Defendant admits that Plaintiff filed a FOIA request on December 20, 2017, and

that on March 8, 2018, Defendant produced records responsive to Plaintiff’s FOIA request. In

addition, Defendant admits that Plaintiff appealed Defendant’s determination on the FOIA

request, and that by letter dated July 3, 2018, Defendant informed Plaintiff that a new search, or

modifications to the existing search, would be conducted. On May 20, 2019, Defendant

produced an additional 578 pages of documents in response to Plaintiff’s FOIA request. The

remaining allegations in this paragraph are denied.

       4.      A response to the legal conclusions and characterizations of this case contained in

this paragraph is not required. To the extent a response is required, the allegations in this

paragraph are denied.

       5.      A response to the characterizations of this case contained in this paragraph is not

required. To the extent a response is required, the allegations in this paragraph are denied.

            JURISDICTION, VENUE, AND ADMINISTRATIVE EXHAUSTION

       6.      Defendant admits only that the Court has jurisdiction over this action under

FOIA. A response to the remaining allegations in this paragraph, which consist of legal

conclusions, is not required.

       7.      Defendant admits only that venue is proper in this District. A response to the

remaining allegations in this paragraph, which consist of legal conclusions, is not required.

       8.      A response to the legal conclusions contained in this paragraph is not required.

To the extent a response is required, Defendant admits only that this Court has jurisdiction over

this action under FOIA.

                                                  2
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 3 of 9




                                             PARTIES

       9.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this paragraph.

       10.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this paragraph.

       11.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this paragraph.

       12.     Admitted.

                                  FACTUAL ALLEGATIONS

                                  The Death of Kamyar Samimi 1

       13.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits that Mr. Samimi last entered the United States in 1976, as a student, that he adjusted to

become a U.S. permanent resident in 1979, and that he died on December 2, 2017.

       14.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits the allegations contained in this paragraph.

       15.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits the allegations contained in this paragraph.




1
 Defendant’s official statement regarding the death of Mr. Samimi may be found at:
https://www.ice.gov/news/releases/denver-area-ice-detainee-passes-away-local-hospital.
                                                  3
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 4 of 9




       16.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits the allegations contained in this paragraph.

       17.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits only that this paragraph accurately quotes a portion of the Adams & Broomfield Counties

Office of the Coroner’s autopsy report dated January 30, 2018.

       18.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits only that this paragraph accurately quotes a portion of the Adams & Broomfield Counties

Office of the Coroner’s autopsy report dated January 30, 2018.

       19.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       20.     Denied.

          Public Concern Regarding Mr. Samimi’s Death and the Conditions at ACDF

       21.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       22.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits only that this paragraph accurately quotes a portion of the June 4, 2018 complaint by the

American Immigration Council and the American Immigration Lawyers Association.

       23.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

                                                  4
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 5 of 9




admits only that this paragraph accurately quotes a portion of the June 2018 report by Human

Rights Watch, the ACLU, the National Immigrant Justice Center, and Detention Watch Network,

and that the report mentioned Mr. Samimi.

       24.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

lacks sufficient knowledge or information to form a belief as to the truth of the allegations

contained in this paragraph.

       25.     The allegations contained in this paragraph do not relate directly to the FOIA

request that forms the basis of the Complaint. To the extent a response is required, Defendant

admits only that this paragraph accurately quotes a portion of the cited March 8, 2019 news

article, and that the article mentions Mr. Samimi. The remaining allegations in this paragraph

are denied.

                    Plaintiff’s FOIA Request and Defendant ICE’s Response

       26.     Defendant admits that Plaintiff submitted a FOIA request dated December 20,

2017 via email to ice-foia@dhs.gov.

       27.     Defendant admits only that this paragraph, and its subparts, accurately quote

portions of Plaintiff’s December 20, 2017 FOIA request.

       28.     Admitted.

       29.     Admitted.

       30.     Admitted.

       31.     Admitted.

       32.     Admitted.

       33.     Admitted.

                                                 5
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 6 of 9




       34.     Admitted.

       35.     Admitted.

       36.     Admitted.

       37.     Admitted.

       38.     Admitted.

       39.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       40.     Defendant admits that Mr. Jahanian sent an email to ice-foia@dhs.gov on August

22, 2018.

       41.     Admitted.

       42.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       43.     Defendant denies the allegations in this paragraph, inasmuch as Defendant

produced additional documents in response to Plaintiff’s FOIA request on May 20, 2019.

       44.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       45.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       46.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the allegations contained in this paragraph.

       47.     Defendant admits that it is in possession or control over the records sought by

Plaintiff’s FOIA request. The remaining allegations in this paragraph are denied.

       48.     Denied.

                                                  6
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 7 of 9




                                      CLAIM FOR RELIEF

                                 Violation of FOIA 5 U.S.C. § 552(a)

        49.     Defendant incorporates its responses to all other paragraphs of the Complaint as if

fully set forth herein.

        50.     A response to the legal conclusions contained in this paragraph is not required.

To the extent a response is required, Defendant admits that it is subject to the requirements of

FOIA.

        51.     Denied.

        52.     Denied.

        53.     Denied.

        The balance of allegations consist of requests for relief, to which no response is required.

To the extent a response is required, Defendant denies that Plaintiff is entitled to the relief

requested.

                                                DEFENSES

        1.      The Complaint should be dismissed for failure to state a claim upon which relief

can be granted.

        2.      Defendant has complied with FOIA and has responded to Plaintiff’s FOIA request

to the extent required by law.

        3.      The FOIA request that is the subject of this lawsuit implicates certain information

that is protected from disclosure by one or more statutory exemptions. See 5 U.S.C. § 552(b).

Disclosure of such information is not required.

        WHEREFORE, having fully answered the Complaint, Defendant requests that the

Complaint be dismissed, and that judgment be entered for Defendant.

                                                  7
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 8 of 9




Dated June 3, 2019.


                                  Respectfully Submitted,

                                  JASON R. DUNN
                                  United States Attorney

                                  s/ Jane E. Bobet
                                  Jane E. Bobet
                                  Assistant United States Attorney
                                  1801 California Street, Suite 1600
                                  Denver, Colorado 80202
                                  Telephone: (303) 454-0185
                                  Fax: (303) 454-0407
                                  jane.bobet@usdoj.gov
                                  Attorney for Defendant




                                     8
Case 1:19-cv-01036-NYW Document 19 Filed 06/03/19 USDC Colorado Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following
email addresses:

       Msilverstein@aclu-co.org
       Ajahanian@aclu-co.org


                                                      s/ Jane E. Bobet
                                                      Jane E. Bobet
                                                      Assistant United States Attorney
                                                      1801 California Street, Suite 1600
                                                      Denver, Colorado 80202
                                                      Telephone: (303) 454-0185
                                                      Fax: (303) 454-0407
                                                      jane.bobet@usdoj.gov
                                                      Attorney for Defendant




                                                 9
